DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application is being examined under the first to invent, pre-AIA , [hereinafter "FTI"] provisions. 
If, however, this application's status as subject to FTI provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Drawings 
01.	The drawings are objected to under 37 CFR 1.83(a) for failing to "show every feature of the invention specified in the claims."
Accordingly, the feature(s) listed below must be shown in a figure, or be canceled from the claims:
a.	"a substrate; and switching elements formed on the substrate," as recited in the context of independent claims 1, 7, 13, and 17, and claims depending therefrom; and 
b.	"bottom-gate structure" as recited in the context of claims 5, 11, 13, and 17, and claims depending therefrom. 
With respect to feature (a), above, the figures show a single, NOT plural, switching elements on "a substrate."
With respect to feature (b), above, the figures show a "top-gate structure," but fail to show a "bottom-gate structure." 
To avoid abandoning this Application, Applicant must file, in the reply to this Office Action, corrected drawing sheets complying with 37 CFR 1.121(d) and 37 CFR 1.84. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. 
35 U.S.C. § 112, first paragraph, requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
Objections to the Specification
02.	The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide clear support or antecedent basis for terms and phrases in claims 1-20. 
37 CFR 1.75(d)(1) requires claim(s) to "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."

Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description (of the 16/027233 application) describes a single switching element on a substrate. The detailed description, however, provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a substrate; and switching elements formed on the substrate," as recited in the context of independent claims 1, 7, 13, and 17, and claims depending therefrom. 
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR 1.75(d)(1), for "a substrate; and switching elements formed on the substrate," as recited in the context of independent claims 1, 7, 13, and 17, and claims depending therefrom.
Correction is required. 35 U.S.C. § 112, first paragraph, requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] Accordingly, new matter should not be introduced by either addition or deletion. 
A Reply overcoming the rejection over 35 U.S.C. § 112, first paragraph, for lack of written description support of "a substrate; and switching elements formed on the substrate," infra, obviates the objection to the specification under 37 CFR 1.75(d)(1) for failing to provide clear support or antecedent basis for "a substrate; and switching elements formed on the substrate.
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s)
03.	This application is a Continuation-In-Part ("CIP") of U.S. Patent application S/N 13/243244 ("parent") because this application claims subject matter not disclosed in 13/243,244, and the parent lacks written description of the now claimed subject matter. 
This application therefore does not have the benefit of the filing date of the parent application. 
Specifically, the parent describes a single switching element on a substrate. The parents however, however, provide no description, let alone clear antecedent basis, let alone written description support, for the following terms in the claim(s): 
a.	"a substrate; and switching elements formed on the substrate," as recited in the context of independent claims 1, 7, 13, and 17, and claims depending therefrom. 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis).
The recitation "a substrate; and switching elements formed on the substrate," as recited in the context of independent claims 1, 7, 13, and 17, and claims depending therefrom, expressly has the scope of plural switching elements on a single substrate. This express scope might be obvious in view of the parent and the prior art, but is described neither expressly nor inherently (e.g., switching elements DO NOT HAVE TO BE on the same substrate, although they may desirably be so placed). 
The parent therefore lacks written description of the subject matter now claimed, and this application therefore is a CIP of the parent. See, for example, M.P.E.P. § 201.08. See, also, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). 
Accordingly, in response to this Office Action, Applicant must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
As a CIP, moreover, this application has priority only as of the date it was filed, which is 7/5/2018.
Correction is required. 35 U.S.C. § 112, first paragraph, requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
35 U.S.C. § 103 Rejections of the Claims
04.	The following is a quotation of 35 U.S.C. § 103(a), providing the legal basis for the obviousness rejection(s) in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
05.	Claims 1-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over PGPUB US 2007/0194379 of a patent application by "Hosono-1," further in view of PGPUB US 2003/0184221 of a patent application by "Mishima."
Since claims 1-20 recite subject matter lacking 112, first paragraph support in the parent by virtue of reciting "a substrate; and switching elements formed on the substrate," this application is a CIP of its parent (U.S. Patent application S/N 
Hosono-1 was published more than a year before the effective filing date of this application and, therefore, is prior art against claims 1-20, which recite "a substrate; and switching elements formed on the substrate." See, for example, M.P.E.P. § 201.08. See, also, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). A Reply overcoming the finding that this application is a CIP of its immediate parent obviates using Hosono-1 as prior art against claims 1-20. 
Hosono-1 is silent on whether each switching element is to be placed on a (one) substrate. Mishima, however, is evidence that the prior art however well recognizes the suitability of placing plural amorphous ("alpha-Si," for example) "TFETs" (switching elements) "per pixel on a transparent substrate" (see, for example, [0010]). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the invention of this application, to have placed the switching elements, prior art Hosono-1 discloses, on a "per pixel on a transparent substrate," as taught suitable by Mishima. 
06.	Claims 1-5, 7-11, 13-15, and 17-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over "TFT Fabricated in Single-Crystalline Transparent Oxide Semiconductor," by Nomura, Science 300, 169 (2003) (hereinafter "Nomura"), further in view of "Amorphous Transport Conductive Oxide …," by Orita, Philosophical Magazine V.8, No. 5, 501-515 (2001) (hereinafter "Orita"), "A p-type A-Oxide Semiconductor and Room T Fabrication …," by Narushima, Advanced Materials V.15, No. 17, pp. 1409-1412 (2003) (hereinafter "Narushima"), PGPUB US 2003/0184221 to "Mishima," "New n-Type Transparent Conducting Oxides," by Tadatsugu Minami , MRS Bulletin/August  
As to interpreting scope of the claims, absent a structural sequence, as recited in the dependent claims, "on" is noted and determined to have a scope indicating a relationship but not requiring "above" or "below" or directly contacting, and includes a relationship when the product is turned upside down. 
With respect to claims 1, 7, 13, 17, Nomura teaches a display product (see, for example, the first sentence in the top left paragraph on page 1270) comprising:  a substrate (YSZ; as shown in FIG. 3A); and a switching element (the TFET, including the gate structure, including the gate terminal ITO and the gate insulator amorphous HfO2, the InGaZnO channel, the source and drain), with the TFET on the substrate YSZ, as shown in FIG. 3A), wherein the channel of the TFET; wherein the source and drain terminals partially overlap with the gate terminal, and wherein the TFT is structured as top-gate. 
Nomura is silent on (1) whether the channel would be implemented as amorphous InGaZnO; (2) whether the substrate would be implemented as glass or plastic; (3) whether the carrier density of the channel would be less than 10^18 per cc; (4) whether an off current of the thin film transistor would be less than 10^-7 A; and (5) whether plural switching elements would be placed on the substrate.
These implementations/modifications, however, are well known in the art and are known to be suitable and desirable implementations/modifications. 
Specifically, the art well recognizers the suitability and desirability of using InGaZnO in amorphous, instead of crystalline, form over a plastic substrate. See, for example, Orita and Minami, and Orita and Mishima. And the art well recognizes the suitability of placing plural switching elements (TFETs, for example) on a substrate.
the ability to perform low temperature deposition is desirable with plastic substrates, to obtain plastic LCDs, and the flatness of the deposited films would meet requirements for producing OLEDs." Underlined by Examiner or emphasis.
Minami also teaches the suitability and desirability of forming amorphous InGaZnO (as "GaInO3-Zn2In2O3," for example) tertiary metal oxides (see, for example "Ternary-Ternary TCO Compound Systems, starting in the middle of the left column on page 42) as they are possible to make and use at/on room temperature substrates, and explaining how various metal oxides are usable in flat panel displays (see, for example, the top left column describing the use of ZnO (as well as ZnO:Ga, which it also taught to be desirable alternative replacement for the high cost and scarce InSnO; see for example, the "Conclusions," in the left column on page 43) and InO (as well as GaInO3) TCOs in flat-panel displays (see, for example, the last two paragraphs in the left column on page 38), and noting that "the use of multicomponent oxide materials makes possible the design of TCO films suitable for specialized applications because their electrical. optical. Chemical, and physical properties can be controlled by altering their chemical compositions.
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.06 and 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to have implemented the Nomura disclosed InGaZnO FET using amorphous InGaZnO as channel, as taught by 
In addition to the teaching of Orita (to use low temperature plastic substrate) and the teaching of Minami (to use room temperature substrate), it also noted that the art well recognizes the suitability and equivalence of using YSZ, glass, and plastics as substrates for TFETs. See, for example, Mishima, [0034] teaching the suitability/equivalence of YSZ, glass, and plastic (wherein Benedict notes that polystyrene is plastic; see, e.g., column 3, lines 68-70) for use as substrates in displays. 
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.06 and 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to have placed the switching element described by Nomura (as modified in view of the teachings of Orita and Minami to have amorphous InGaZnO channel) to place the switching element on glass or plastic substrate, instead of YSZ, as taught suitable by Orita, Minami, and Mishima. 
It is furthermore noted that the art well recognizes the suitability of placing plural switching elements, instead of just one, on a substrate. 
Specifically, Mishima is evidence that the prior art well recognizes the suitability of placing plural amorphous ("alpha-Si," for example) switching elements ("TFETs," for example) "per pixel on a transparent substrate" (see, for example, [0010]). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to have placed plural of the switching elements described by Nomura (as modified in view of the teachings of Orita and Minami to have amorphous InGaZnO channel, and as modified by Orita, Minami, and Mishima to be on glass or plastic) on a substrate, as taught suitable by Mishima.
With respect to the carrier density being less than less than 10^18/cm^3, it is noted that the art well recognizes the suitability and desirability of using switching elements having carrier density less than 10^18/cm^3. See, for example, Hamada and Kawasaki. 
Specifically, see Kawasaki [0005] referring to Hamada as teaching that using carrier density less than 10^18/cm^3 is desirable to simplify the product by avoiding the use of a shield. And see Hamada, the Abstract, teaching Therefore, the oxygen content in the ITO film is increased, a carrier concentration is controlled to 10^18/cm^3 and less to lower electrical conductivity and the ITO film is used as the semiconductor active layer 8 so that element characteristics can be improved without influence of light.
And the prior art also well recognizes that amorphous InGaZnO can be obtained, having carrier concentration in the recited range. Specifically, Narushima teaches the availability of amorphous InGaZnO at carrier density less than 10^18 per cm^3. See, for example, the first full paragraph in the left column on page 1411. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to implemented the switching element Nomura teaches (as described modified above, in view of Orita, Minami, and Mishima) so the channel (active layer) in the switching element is modified to have less than 10^18/cm^3 and thus yield a simpler device wherein a light shield is not necessary, as taught by Kawasaki and Hamada to be desirable and suitable.
With respect to a having an off current of the TFET being less than 10^-7 A, it is noted that this is not a structural limitation. Rather it is a recitation of a desired operation, resulting from the application of an unrecited voltage. As such, and without more, the recitation has a scope including the application of whatever (including zero) voltage. 
The prior art well recognizes that the application of no voltage results in no current. In fact, that tis the essence of Ohm's law. Accordingly, this would be inherently met. See, for example, FIG. 4 B of Nomura showing that the off current (Ids, for example) can be less than 0.01 micro-Amp (at certain biases), and therefore is less than 0.1 micro-Amp.
With respect to claims 2, 8, 14, and 18, see, for example, Nomura FIG. 4B, showing the device operable in normally off type.
With respect to claims 3, 9, 15, 19, they recite a physical characteristics of a channel material that is the same material as in the prior art, and wherein the prior art material would have the same would have the same crystalline structure (amorphous). The physical characteristics therefore would inherently be met. 
Indeed the mechanism of increasing the carrier density is by increasing the oxygen content at formation of the amorphous InGaZnO channel, so oxygen deficiency is reduced, which results in less defects, which results in less defect scattering (and therefore higher mobility) along with higher carrier density (because of less recombination of free carrier, as associated with the less oxygen deficiencies). 
With respect to claims 4 and 10, the TFT shown in FIG. 3A of Nomura is top-gate.
With respect to claims 5 and 11, Hamada is evidence the art well recognizes the suitability and desirability of bottom-gate structure. See, for example, the embodiment of FIG. 1. And Hamada explains that the structure is suitable for use as a switching (driving) element for a flat panel display in a large-area device.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the invention of this application, to implemented the switching element Nomura teaches (as described modified above, with respect to claims 1 and 7, in view of Orita, Minami, and Mishima) so the TFET is in a bottom gate structure, as taught suitable and desirable by Hamada for use as a switching (driving) element for a flat panel display in a large-area device.
07.	Claims 6, 12, 16, and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nomura, further in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki, as applied to claims 1, 7, 13, and 17, further in view of PGPUB US 2003/0127658 of a patent application by "Sheu."
With respect to claims 6, 12, 16, and 20, the product described by Nomura (as modified in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki), as applied to claims 1, 7, 13, and 17, describes using ITO as the source and drain terminals (electrodes; see, for example, Nomura, middle column, page 1271, lines 4-6), but appears silent on using a gold layer over an InGaZnO layer as the source and drain terminals (electrodes). 
The prior art however well recognizes using the equivalence of using an ITO and ZnO:Ga based TCO electrodes as well as a gold layer electrode, as plural layer electrodes. See, for example, Sheu, [0035]. And 
Patent law precedents recognize that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 
The prior art well recognizes using the equivalence of using an ITO and ZnO:Ga and In2O3 based TCO electrodes as well as a gold layer electrode, as plural layer electrodes. See, for example, Sheu, [0035]. Indeed, Sheu teaches that an electrode combining a TCO and gold is equivalent to ITO.
And Minami teaches (see "Ternary-Ternary," right column and "TCO Material Design," left column, both on page 42) that InGaZnO and ITO are suitable alternates as TCO material. 
Therefore, it would have been prima facie obvious to a PHAOSITA, before the invention of this application, to have modified the product Nomura teaches (as modified in view of Orita, Narushima, Mishima, Minami, Hamada, and Kawasaki, as applied to claims 1, 7, 13, and 17) so that the ITO is replaced by InGaZnO (as taught equivalent by Minami) and a gold layer is placed on top (as taught equivalent by Sheu. 
Response to Arguments 
08.	The argument(s) in the 4/20/2021 "Reply" have been fully considered. The argument(s), however, are moot in view of the new rejection(s), explained above, showing the claims to be non-patentable over the applied prior art. 
CONCLUSION
09.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814